                    IN THE UNITED STATES DISTRICT COURT
                   FOR THE WESTERN DISTRICT OF WISCONSIN


JAMES ROBERT TURNER,
                                                 JUDGMENT IN A CIVIL CASE
       Petitioner,
                                                      Case No. 17-cv-642-jdp
v.

MICHAEL DITTMANN,

       Respondent.




      IT IS ORDERED AND ADJUDGED that judgment is entered denying

petitioner James Robert Turner’s petition for writ of habeas corpus under 28 U.S.C.

§ 2254.

             /s/                                                 12/20/2018

           Peter Oppeneer, Clerk of Court                           Date
